Exhibit 10.11

LOGO [g21631ex1011p1.jpg]

April 12, 2007

Mr. Sanjay Gupta

401 River Grove Ct.

Vernon Hills, IL 60061

Dear Sanjay:

Congratulations! On behalf of Heidrick & Struggles, Inc. (the “Company”), I am
pleased to confirm our offer of employment to you. We are enthusiastic about
your commitment to integrity, a spirit of partnership and collegiality, which
are such an important part of our culture.

 

1. Start Date. You will commence employment on 4/18/07 (the “Effective Date”).

 

2. Title. You will serve as SVP & Chief Information Officer reporting to the
Company’s Chief Executive Officer. You will be located in the Chicago Corporate
office.

 

3. Base Salary. You will receive a monthly base salary of $25,000, which is
$300,000 annually, subject to annual review starting in 2008.

 

4. Target Bonus. You will also participate in the Company’s Management Incentive
Plan (Tier II). Your target bonus for 2007 is $159,375 (guaranteed at 75% for
2007, pro rated for the 8.5 months of 2007 during which you are employed), which
is payable via a combination of cash and Restricted Stock Units (RSU) in
accordance with our compensation program, payable when bonuses are paid in 2008.
Bonuses are discretionary and are not earned until approved by the Compensation
Committee and/or Board of Directors of the Company. The annual bonus will be
payable only if you are in the Company’s employ on the regular bonus payment
date.

 

5. Incentive Compensation and Other Plans. You will be entitled to participate
in other management compensation plans, including the Management Stock Option
Plan, the Change in Control Severance Plan at Tier II and the Severance Pay
Plan, as such plans may be amended from time to time.

 

6. Sign-On Equity. You will receive a grant of stock options to purchase 7,500
Heidrick & Struggles International, Inc common shares on May 31, 2007 (the
Company’s next published equity grant date). The options will vest ratably over
a three year period and, will have a five year term and an exercise price equal
to the closing price of a Company common share on May 31, 2007. In addition, you
will receive 5,000 restricted stock units (RSUs) on May 31,2007. The RSUs will
vest ratably over a three year period and upon vesting will convert into an
equal number of Heidrick & Struggles International, Inc common shares. Both the
stock options and RSUs are subject to the approval of the Human Resources and
Compensation Committee (HRCC) and your executing a grant agreement in a form
presented to you by the Company.

Sears Tower 233 South Wacker Drive Suite 4200    Chicago, IL 60606-6303    Phone
312/496-1200    Fax: 312/496-1290

Heidrick & Struggles, Inc.    Office in Principal Cities of the
World    www.heidrick.com



--------------------------------------------------------------------------------

Sanjay Gupta

April 12, 2007

Page 2

 

7. Benefits. You will be eligible to participate in the Company’s benefit
programs on your first day of employment. Our benefits program includes group
health, dental, vision, life/AD&D, long-term disability, short-term disability
salary continuation, paid holidays, Flexible Spending Account, and the
Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement Plan. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

8. Business expenses. The Company will reimburse you for all of your reasonable
and appropriate business expenses in accordance with its policies.

 

9. Employment authorization. Pursuant to the Immigration and Nationality Act,
our company is required to verify the identity and employment authorization of
all new hires. In order to comply with this legal obligation, we must complete
an Employment Eligibility Verification Form 1-9 within three days of hire. We
have enclosed a Form 1-9 for your review. Please note that you will need to
provide either (i) one document from “List A” or (ii) one document from “List B”
and one document from “List C” of the form (see page two of the enclosed 1-9
Form). Your initial and continuing employment will be subject to your having the
ability to work legally in the United States. If you anticipate having
difficulty completing the Form 1-9 or producing the required documents, please
advise me as soon as possible.

 

10. Confidentiality. Your employment with the Company under this Agreement
necessarily involves your access to and understanding of certain trade secrets
and confidential information pertaining to the business of the Company and its
affiliates. During the term of your employment with the Company and thereafter,
you will not, directly or indirectly, without the prior written consent of the
Company, disclose or use for the benefit of any person, corporation or other
entity, or for yourself any and all files, trade secrets or other confidential
information concerning the internal affairs of the Company and its affiliates,
including, but not limited to, information pertaining to its clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the foregoing shall not apply to information which is of public
record or is generally known, disclosed or available to the general public or
the industry generally (other than as a result of your breach of this covenant).
Notwithstanding the foregoing, you may disclose such information as is required
by law during any legal proceeding or to your personal representatives and
professional advisers and, with respect to such personal representatives and
professional advisers, you shall inform them of your obligations hereunder and
take all reasonable steps to ensure that such professional advisers do not
disclose the existence or substance thereof. Further, you shall not, directly or
indirectly, remove or retain, and upon termination of employment for any reason
you shall return to the Company, any records, computer disks, computer
printouts, business plans or any copies or reproductions thereof, or any
information or instruments derived there from, arising out of or relating to the
business of the Company and its affiliates or obtained as a result of your
employment by the Company.

 

11. Non-Solicitation/Non-Competition. During the term of your employment with
the Company and for a period of six-months after the termination of your
employment with the Company, you shall not (i) become an employee of or
consultant to any principal competitor of the Company in substantially the same
function as your employment with the Company or its affiliates in the
twelve-months prior to termination of your employment or (ii) directly or
indirectly solicit or hire, or assist any other person in soliciting or hiring,
any employee of the Company or its affiliates (as of your termination of
employment with the Company) or any person who, as of such date, was in the
process of being recruited by the Company or its affiliates, or induce any such
employee to terminate his or her employment with the Company or its affiliates.



--------------------------------------------------------------------------------

Sanjay Gupta

April 12, 2007

Page 3

 

12. Other Legal Matters. You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without Cause or Good Reason), except for such period of
notice as may be expressly provided in writing under written Company employment
policies in effect at the time of such termination. Your initial and continuing
employment will be subject to your having the ability to work legally in the
United States.

You have advised the Company that your execution and performance of the terms of
this Agreement do not and will not violate any other agreement binding on you or
the rights of any third parties and you understand that in the event this advice
is not accurate the Company will not have any obligation to you under this
Agreement.

This letter agreement contains our entire understanding and can be amended only
in writing and signed by you and Human Resources. You specifically acknowledge
that no promises or commitments have been made to you that are not set forth in
this letter.

Any controversy or claim arising out of or relating to this agreement or for the
breach thereof, or your employment, including without limitation any statutory
claims (for example, claims for discrimination including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap or disability; and claims relating to
leaves of absence mandated by state or federal law), breach of any contract or
covenant (express or implied), tort claims, violation of public policy or any
other alleged violation of statutory, contractual or common law rights (and
including claims against the Company’s officers, directors, employees or agents)
if not otherwise settled between the parties, shall be conclusively settled by
arbitration to be held in Chicago, Illinois, in accordance with the American
Arbitration Association’s Employment Dispute Resolution Rules (the “Rules”).
Arbitration shall be the parties’ exclusive remedy for any such controversies,
claims or breaches. The parties agree they shall not seek any award for punitive
damages for any claims they may have under this Agreement. The parties also
consent to personal jurisdiction in Chicago, Illinois with respect to such
arbitration. The award resulting from such arbitration shall be final and
binding upon both parties. Judgment upon said award may be entered in any court
having jurisdiction. This agreement shall be governed by the laws of the State
of Illinois without regard to any conflict of law provisions of any
jurisdiction.

You and the Company hereby waive the right to pursue any claims, including but
not limited to employment termination—related claims, through civil litigation
outside the arbitration procedures of this provision, unless otherwise required
by law. You and the Company each have the right to be represented by counsel
with respect to arbitration of any dispute pursuant to this paragraph. The
arbitrator shall be selected by agreement between the parties, but if they do
not agree on the selection of an arbitrator within 30 days after the date of the
request for arbitration, the arbitrator shall be selected pursuant to the Rules.

In the event of any arbitration hereunder, the parties agree each shall bear its
or his own attorneys’ fees and costs associated with or arising from such
arbitration or other proceeding.



--------------------------------------------------------------------------------

Sanjay Gupta

April 12, 2007

Page 4

 

Sanjay, I am very much looking forward to you joining the Heidrick & Struggles
team. I know that you will make an important contribution to the Company.

Sincerely,

 

/s/ L. Kevin Kelly

L. Kevin Kelly Chief Executive Officer

 

cc: Eileen Kamerick, K. Steven Blake, Kathy J. Watts, Josee Wilson

1 hereby accept the terms and conditions of employment as outlined above:

 

/s/ Sanjay Gupta

    

12 APRIL, 2007

   Sanjay Gupta      Date   